            Case 1:20-cv-06908-JMF Document 25 Filed 11/13/20 Page 1 of 2




HERBERT SMITH FREEHILLS
  NEW YORK LLP
       Peter J. Behmke
       Michael P. Jones
       Barron M. Flood
450 Lexington Avenue
New York, New York 10017
Tel: (917) 542-7600
Fax: (917) 542-7601
Email: Peter.Behmke@hsf.com
         Michael.Jones@hsf.com
         Barron.Flood@hsf.com

Attorneys for OceanConnect Marine, Inc.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SEAPOINT SHIPPING, LTD.,

                                     Plaintiff,
                                                      Case No. 1:20-cv-6908 (JMF)
                        vs.



 OCEANCONNECT MARINE, INC., and,
 MINERVA BUNKERING (USA) LLC,

                                     Defendants.


               DECLARATION OF PETER J. BEHMKE IN SUPPORT OF
               OCEANCONNECT MARINE, INC.’S MOTION TO DISMISS

       I, PETER J. BEHMKE, declare as follows:

       1.       I am a partner at the law firm Herbert Smith Freehills New York LLP, counsel to

OceanConnect Marine, Inc. (“OceanConnect”) in this case. I am a member of the Bar of the

State of New York and am admitted to practice before this Court. I submit this declaration in

support of OceanConnect’s Motion to Dismiss Counts One and Five of Seapoint Shipping, Ltd.’s




                                                  1
             Case 1:20-cv-06908-JMF Document 25 Filed 11/13/20 Page 2 of 2




Verified Amended Complaint (ECF No. 23, the “Amended Complaint.”).

        2.       The facts and matters set out in this declaration are within my own knowledge.

The contents of this statement are true to the best of my knowledge and belief. If called on to

testify, I could and would testify to the facts set forth herein.

        3.       Attached hereto as Exhibit A is a true and correct copy of the Marine Fuel

Confirmation (Reference No. 40025195) (the “Marine Fuel Confirmation”), with confidential

price terms redacted, reflecting the terms of a sale of approximately 3,300mt of marine fuel to

Athenian Sea Carriers Ltd. by OceanConnect for delivery to the vessel Captain X. Kyriakou on

or about January 12, 2020 to January 14, 2020, as referenced in paragraphs 8, 9, and 29 of the

Amended Complaint.

        4.       Attached hereto as Exhibit B is a true and correct copy of OceanConnect’s

Standard Terms and Conditions of Sale dated February 2019, which are incorporated by

reference into the Marine Fuel Confirmation.

        I declare under penalty of perjury under the laws of the United States that the foregoing

facts are true and correct.

DATED:           November 13, 2020                      /s/ Peter J. Behmke
                 New York, New York                     Peter J. Behmke




                                                   2
